Citation Nr: 1526203	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-30 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for diabetes mellitus, type II. 

2. Whether new and material evidence has been received to reopen the service connection claim for a right knee disability. 

3. Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder. 

4. Entitlement to a compensable rating for arthritis of the PIP (PIP) joint of the left ring finger, to include the propriety of a rating reduction from 10 percent to noncompensable, effective July 1, 2010. 

5. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder. 

6. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 
REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama dated in January 2010, April 2010, August 2010, and August 2013.  

The Board finds that the propriety of the reduction of the evaluation of the Veteran's left ring finger arthritis from 10 percent to noncompensable is within the scope of his claim for an increased rating for this disability.  In this regard, the Veteran submitted an increased rating claim in January 2009, and an April 2010 rating decision effectuated a proposed reduction as of July 1, 2010 based on the findings in a December 2009 VA examination, which was performed in connection with the claim.  The Veteran requested reconsideration of this decision in an April 2010 statement.  Thereafter, the RO issued an August 2010 rating decision which denied the claim for an increased rating for this disability, but did not specifically address the propriety of the reduction.  The Veteran directly appealed the August 2010 rating decision.  Although he did not submit a notice of disagreement (NOD) in response to the April 2010 rating decision effectuating the reduction, as required under 38 U.S.C.A. § 7105(a) (West 2014) and 38 C.F.R. §§ 20.200, 20.201 (2014), he clearly perfected an appeal of the evaluation of this disability, and also requested reconsideration of the April 2010 decision.  Accordingly, given this procedural history, and because the reduction occurred during the pendency of his claim for an increased rating, the propriety of the reduction is properly on appeal before the Board as part and parcel of its evaluation.

A service connection claim for tinnitus was submitted in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The petition to reopen the claims for diabetes mellitus, type II, and a right knee disability, the claim for sleep apnea, the initial evaluation of PTSD with major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

1. The evidence does not show ascertainable improvement of the arthritis and deformity of the PIP joint of the left ring finger, including under the ordinary conditions of life and work. 

2. A 10 percent rating for disability of the left ring finger is the maximum available under the schedular criteria absent amputation, and this disability does not present an exceptional or unusual disability picture. 


CONCLUSION OF LAW

1. The reduction from a 10 percent rating to a noncompensable rating, effective July 1, 2010, for arthritis of the PIP joint of the left ring finger was not proper, and hence the 10 percent rating must be restored.  38 U.S.C.A. §§ 503, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014). 

2. The criteria for a rating greater than 10 percent for arthritis of the PIP joint of the left ring finger are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5230 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With regard to the evaluation of the Veteran's arthritis of the  PIP joint of the left ring finger, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Moreover, as explained below, a rating in excess of 10 percent for the Veteran's arthritis of the PIP joint of the left ring finger is not available as a matter of law.  In this regard, even if there were evidence of ankylosis of the left fourth PIP joint, a rating greater than 10 percent would not be available under the rating criteria, as discussed below.  Accordingly, any errors with regard to VA's duties to notify and assist were harmless, as no amount of additional development could affect the outcome of this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.159(d) (VA will refrain from or discontinue assistance in obtaining evidence when claim requests a benefit to which an applicant is not entitled as a matter of law, or when the claim clearly lacks merit).  


II. Propriety of Reduction

With respect to disabilities that are likely to improve, re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Brown, 5 Vet. App. at 421.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Id.  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Id.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

If a rating has been in effect for a long period of time, there are additional, more rigorous requirements that must be satisfied before a rating may be reduced.  See 38 C.F.R. § 3.344(c).  The regulation indicates in parentheses that a rating in effect for five years or more would trigger these additional requirements, which is calculated from the effective date of the assignment of the rating.  See id.; Brown, 5 Vet. App. at 417-18.  However, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), the United States Court of Appeals for Veterans Claims (Court) found that the five-year time frame is merely a guideline and not a mandatory minimum for when a disability is considered to have stabilized such that the more rigorous standards for reducing the rating must be satisfied.  Because the Board finds that a rating reduction is not warranted under the ordinary standards discussed above, there is no need to consider the more rigorous standards for rating reductions applicable to stabilized disabilities. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Importantly, the reduction of a rating must have been supported by the evidence on file at the time of the reduction, rather than only by post-reduction evidence.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered and may show that the rating reduction was improper.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

A comparison of the May 2006 and November 2009 VA examination reports evaluating the left ring finger does not show by a preponderance of the evidence that there has been actual improvement under the ordinary conditions of life and work.  

At the May 2006 VA examination, the Veteran reported that he had pain in the left ring finger most of the time, especially with gripping.  He also described deformity and swelling.  He had a decreased grip and some tingling sensation at the tip of the finger.  He stated that he could not "do too much" with the left hand.  With regard to his occupation, the Veteran reported that he had been a truck driver and forklift operator and was unable to use both hands when operating the forklift.  He was no longer working by the time of the examination.  With regard to daily activities, the Veteran had to use his right hand more than his left because of decreased grip and deformity of the ring finger.  On examination, the examiner noted a swollen and deformed PIP joint of the left ring finger with slight tenderness.  Flexion was limited to about 50 degrees.  The Veteran was unable to make a complete fist.  He also had decreased grip strength secondary to deformity and inability to flex the left ring finger.  The Veteran was unable to approximate the thumb with the tip of the other fingers.  The examiner characterized the functional loss as mild to moderate.  Function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups, at which times functional loss was moderate to moderately severe. 

At the November 2009 VA examination, the Veteran reported that he had been incapacitated and unable to work due to his left ring finger and interphalangeal joint arthritis for a total of four months over the past twelve months.  He also stated that it was hard to drive due to sharp pain.  His symptoms included stiffness and sharp pains, and at times he was unable to move it.  He stated that it could incapacitate his entire hand.  There was also a constant throbbing and decreased strength and dexterity of the left hand.  He stated that he could not work with his left hand and had discomfort when he tried to sleep.  On examination, there was a thickening noted at the left fourth PIP joint.  No tenderness was elicited to palpation.  Grip strength was normal.  Flexion was to 90 degrees, with no loss of function after three repetitions, but fisting to the transverse crease revealed a one-centimeter gap.  The examiner stated that loss of function during flare-ups could not be determined without resort to speculation.  An X-ray study showed that the left fourth PIP joint was markedly deformed with flattening of the head of the proximal phalanx, widening of the base of the middle phalanx and nearly complete loss of cartilage with prominent spurring.  There was also mild lateral subluxation of the middle phalanx.  These findings were interpreted as consistent with posttraumatic deformity and degenerative change at the fourth PIP joint.  The examiner diagnosed arthritis of the left fourth PIP joint, with no functional impairment. 

An April 2010 VA treatment record reflects a plastic surgeon's finding that he did not think surgery would improve the function of the finger.  The physician noted that he had reviewed X-rays with the Veteran. 

The November 2009 VA examination report reflects reported symptoms and functional limitations almost identical to those described by the Veteran at the May 2006 VA examination.  It also does not show an improvement of objective pathology of the left ring finger.  X-ray findings revealed a markedly deformed PIP joint with flattening of the head of the proximal phalanx and nearly complete loss of cartilage with prominent spurring.  The only difference between the findings of the May 2006 and November 2009 examiners is that the latter observed almost normal range of motion of the finger on testing and would not speculate on the additional amount of loss of motion during flare-ups.  By contrast, the May 2006 VA examiner found that functional loss would be moderate to moderately severe during flare-ups.  While the November 2009 VA examination report shows improved flexion on range of motion testing, the preponderance of the evidence does not show that the left finger disability has improved under the ordinary conditions of life and work such that a reduction is warranted, especially as the objective pathology appears to remain significant.  Indeed, there was still a one-centimeter gap when the Veteran attempted to close his hand in a fist.  Moreover, the Veteran reported having significant functional limitations of the left ring finger at the November 2009 VA examination, and the April 2010 VA treatment record reflects a surgeon's findings that surgery would not improve function of the finger.  This evidence indicates that although flexion of the left ring finger was close to normal during the time of testing at the November 2009 VA examination, its mobility in general continues to be limited, especially with more intensive use. 

Accordingly, the preponderance of the evidence does not show improvement of the Veteran's arthritis of the PIP joint of the left ring finger under the ordinary conditions of life and work since the May 2006 VA examination report such that a reduction is warranted.  Accordingly, the 10 percent rating is restored.  See 38 C.F.R. § 3.344(c); Brown, 5 Vet. App. at 421.

III. Evaluation of Arthritis of Left Ring Finger

The Veteran contends that a rating greater than 10 percent is warranted for his arthritis of the PIP joint of the left fourth finger (ring finger).  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of these factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint); but see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Veteran's PIP joint arthritis of the left ring has finger has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010 and 5230.  See C.F.R. § 4.27 (2014) (discussing use of diagnostic code numbers).  Diagnostic Code 5010 pertains to traumatic arthritis and DC 5230 pertains to limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a. 

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.; see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (noting that under DC 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion even though there is no actual limitation of motion").  Ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion.  Id., NOTE (1).  

A separate rating under DC 5010 is not warranted, as the Veteran's left ring finger disability has already been assigned a 10 percent rating based on arthritis with painful motion.  By the express terms of DC 5003, separate ratings may not be assigned based on X-ray findings of arthritis and limitation of motion.  Further, a 20 percent rating may not be assigned under DC 5003, as the left fourth PIP joint is defined as a minor joint under 38 C.F.R. § 4.45(f).  Only arthritic involvement of a group of minor joints may be assigned a compensable rating under DC 5003.  Id.  Accordingly, a separate or higher rating is not available under DC's 5003 and 5010. 

Under DC 5230, any limitation of motion of the ring or little finger of the major or minor hand is assigned a 0 percent rating.  38 C.F.R. § 4.71a.  Accordingly, a rating higher than 10 percent is not available under DC 5230. 

With regard to the DeLuca criteria, under which a higher rating may be assigned for additional functional loss on use or during flare-ups, a higher rating may not be assigned, as a rating in excess of 10 percent is not available for the ring finger based on limitation of motion.  See Johnston, 10 Vet. App. at 85; 38 C.F.R. §§ 4.40, 4.45.  

A separate or higher rating is not available under DC 5227, which pertains to ankylosis of the ring or little finger, as the November 2009 VA examination report shows that the Veteran had almost full range of motion of the left ring finger.  See 38 C.F.R. § 4.71a.  Accordingly, he does not have ankylosis of the left ring finger, and such has never been diagnosed.  Therefore, DC 5227 does not apply.

Moreover, even if DC 5227 did apply, a compensable rating is not available for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  Id.  Under DC 5227, in evaluating ankylosis, it should also be determined whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id., NOTE.  In this regard, the Rating Schedule clearly indicates that in evaluating ankylosis of the ring finger, both the metacarpophalangeal (MCP) and PIP joints must be ankylosed (with the presence of certain other specified findings), in which case it is to be evaluated as amputation without metacarpal resection at the PIP joint or proximal thereto.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, NOTE (3).  Under 38 C.F.R. § 4.71a, DC 5155, amputation of the ring finger without metacarpal resection at the PIP joint or proximal thereto is assigned a 10 percent rating, and thus a higher rating would not be available.

Indeed, as only the Veteran's arthritis PIP joint of the left ring finger is service-connected, a compensable rating based on amputation is not available as a matter of law, as both the MCP and PIP joints must be ankylosed.  Moreover, even if this were the case, a rating greater than 10 percent would not be available, per the express terms of the rating criteria pertaining to ankylosis. 

With regard to interference with overall function of the hand, as only a 0 percent rating is available for ankylosis, whether favorable or unfavorable, the 10 percent rating already compensates for any interference with the overall function of the hand.  The November 2009 VA examination report also shows that the Veteran does not have limitation of motion of any other fingers. 

Separate 10 percent ratings could not be assigned for limitation of motion of the ring finger and ankylosis, including ankylosis akin to amputation, as this would clearly violate the rule against pyramiding by compensating twice for the same manifestations, namely limitation of motion.  See 38 C.F.R. § 4.14.

In sum, a 10 percent rating already compensates for significant pathology of the ring finger, including ankylosis (which is not present) and including amputation of the left ring finger without metacarpal resection.  Thus, a rating greater than 10 percent is not available as a matter of law based on the Veteran's service-connected pathology of the left ring finger. 

There are no other potentially applicable diagnostic codes.  The Veteran stated at the November 2009 VA examination that his left ring finger arthritis could incapacitate his entire hand, and reported a constant throbbing and decreased strength and dexterity of the left hand.  However, the examiner did not find any pathology or limitation of motion involving the other digits of the left hand.  Rather, he recorded normal range of motion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, NOTE (1) (defining normal range of motion of the digits).  The Board assigns more weigh to the objective clinical findings than to the Veteran's lay assertions in support of a claim for benefits.  Accordingly, the Board finds that the Veteran's service connected arthritis of the left fourth PIP joint does not involve the rest of the hand such that a higher or separate rating is warranted.  The 10 percent rating already compensates for functional limitations in the use of the left hand caused by the left ring finger arthritis.  Moreover, service connection is not in effect for any other disability of the left hand.  

With regard to staged ratings, the preponderance of the evidence shows that the Veteran's arthritis of the left fourth PIP joint has not met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The issue of entitlement to TDIU, including based on the left ring finger arthritis, is addressed in the REMAND section of this decision below.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's arthritis of the left fourth PIP joint does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry, each element of which must be satisfied: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's left ring finger disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his left ring finger disability is manifested by arthritis of the PIP joint with pain, deformity stiffness, limitation of motion, and associated functional impairment.  These manifestations are specifically contemplated by DC's 5003 and 5010, which pertain to arthritis, DC 5230, which pertains to limited motion of the ring finger, and sections 4.40, 4.45, and 4.59 of the regulations, which contemplate functional impairment due to pain, deformity weakness, instability, fatigability, and incoordination of the joint.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  The 10 percent rating currently in effect adequately compensates for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's left ring finger disability.  See 38 C.F.R. § 4.1.  

In short, there are no manifestations of the Veteran's left ring finger disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will 

not refer the evaluation of the Veteran's left ring finger arthritis for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  


ORDER

The 10 percent rating for arthritis of the PIP joint of the left ring finger is restored effective July 1, 2010. 

Entitlement to a rating greater than 10 percent for arthritis of the PIP joint of the left ring finger is denied. 


REMAND

The remaining issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

A review of the file shows that the Veteran applied for disability benefits from the Social Security Administration (SSA).  As these records may be relevant to the evaluation of the Veteran's PTSD with depression and entitlement to TDIU, appropriate efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran also applied for services through VA's Vocational Rehabilitation and Employment (VRE) program, which were denied in a March 2012 decision as it was found that the severity of the Veteran's disabilities made attainment of a vocational goal unfeasible at the time.  The Veteran's VRE folder must be associated with the file, as these records may be relevant to the issue of entitlement to TDIU.  See id.

Outstanding VA treatment records must also be associated with the file.  As noted by the Veteran's representative in support of the November 2013 substantive appeal, the September 2013 statement of the case (SOC) refers to VA treatment records from the San Diego VA Medical Center (VAMC) dated October 30, 1992, and the VAMC in Montgomery/Tuskegee dated May 17, 2006, which are not in the file.  It also refers to VA treatment records dating up through September 9, 2013 from the Biloxi VA Medical Center (now the Gulf Coast Veterans Health Care System).  The file does not contain VA treatment records past May 2012.  On remand, appropriate efforts must be made to obtain these records, as well as any other VA treatment records dating from the Veteran's July 1991 separation from service to October 2004, the date at which the VA treatment records begin in the file.

With regard to the petition to reopen the diabetes claim, a July 2010 VCAA notice letter does not include the elements of new and material evidence or the elements of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A corrective letter should be sent informing the Veteran of these elements to ensure that all VCAA notice requirements are satisfied.  See id.

Finally, the last VA examination to evaluate the Veteran's PTSD with major depressive disorder was performed in December 2010, over four years ago.  The opportunity should be taken to perform a new VA examination to ensure a complete and up-to-date record upon which to evaluate this disability.  38 C.F.R. § 3.327(a) (2014) (reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran also submitted a timely notice of disagreement (NOD) in June 2014 concerning the denials of his petition to reopen the service connection claim for diabetes mellitus, type II, and sleep apnea (claimed as secondary to PTSD) in an August 2013 rating decision.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014).  A statement of the case (SOC) has not yet been issued.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2014).  Accordingly, this issue must be remanded so that the RO may provide him with an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for this issue to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the petition to reopen the service connection claim for a right knee disability, and the service connection claim for sleep apnea.  Send copies both to the Veteran and his representative.  Inform him that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  

2. Send a corrective VCAA notice letter specific to the diabetes claim informing the Veteran of the elements of new and material evidence and service connection.  

3. Obtain the following VA treatment records and associate them with the claims file:
* San Diego VAMC, around October 1992 (and any other available records) 
* Montgomery/Tuskegee VAMC, around May 2006 (and any other available records)
* Gulf Coast Veterans Health Care System/Biloxi VAMC: 
o All records from July 1991 to October 2004, 
o All records from May 2012 forward. 

4. Obtain the Veteran's Vocational Rehabilitation and Employment (VRE) folder and associate it with the file. 

5. Make appropriate efforts to obtain the Veteran's Social Security Administration records pertaining to any disability benefits claims, including all decisions and supporting documents. 

6. Schedule the Veteran for a VA psychiatric/PTSD examination to assess the current severity of his PTSD with major depressive disorder.  The claims file must be made available to the examiner for review. 

7. Then, review the file and ensure that all requested development actions have been completed in full.  

8. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


